THOMPSON, Circuit Justice.
This case is brought up by appeal from the decree of the district court, dismissing the libel for want of jurisdiction. The argument of the appellant’s counsel seems to assume that the letter of instructions is to be taken as a part of the charter party, and to receive the same construction, and be subject to the same jurisdiction, as if incorporated in the charter party. [See note at end of case.] I by no means mean to admit that if this had been the case, it would not have made any difference with respect to the jurisdiction of the court. If a charter party embraces stipulations purely of a personal nature, having no relation to a maritime service, in the safe carrying and delivery of the cargo, the admiralty jurisdiction of the district court could not reach- the case and afford relief for a breach of such part of the contract. But it seems to me that the instructions in this case are entirely independent of the charter party; they bear different dates, and were not executed at the same .time. The latter bears date the 14th of .March; and the former on the 22d of April, 1840. The charter party is for a voyage to the West Indies, and a market generally; and the instructions limit the delivery of the cargo to certain specified places. But what is more important in the present' case, the instructions contain stipulations for services to be rendered on land in relation to the dispositions of the cargo; and besides, the duty and undertaking of the charterer are not left to rest upon his liability growing out of the charter party, but he enters into a special contract in relation to matters contained in the instructions, which afford a reasonable inference that the parties did not understand the charter party and letter of instructions as one instrument. But this is not the real and fatal objection to the jurisdiction of the court. The nature of the services stipulated to be rendered, which form the subject-matter of the relief sought by the libel, does not belong to the admiralty jurisdiction of the court. It was not of a maritime character; it did not relate to the safe carrying and delivery of the cargo, or anything to be done upon the high seas, but related entirely to the sale of the cargo and matters to be done after the termination of the charter party and safe landing of the cargo. The whole complaint in the libel rests upon alleged violations of these instructions by selling the cargo at a less price than was thereby limited. This is matter belonging entirely to courts of common iaw. I am accordingly of opinion that the decree of the district judge ought to be affirmed.